Title: To George Washington from Major General Nathanael Greene, 24 April 1779
From: Greene, Nathanael
To: Washington, George



Sir
Philadelphia April 24th 1779

Your Excellencys favor of the 22d was deliverd me this afternoon.
I am happy to find you have wrote so fully to Congress upon the disagreeable consequences that may follow from starveing the quarter Masters Department at this critical season. I wish it may have the desird effect and rouse their attention; but I must confess I am afraid the stupor is so great that nothing can alarm their fears or promote a spirit of industry. I had but very little prospect from my own application of obtaining the necessary supplies of Cash. What additional influence your Excellencys Letter will give to my reasons and respresentation, time only can manifest.
The treasury appears to be hard prest on every side; and the demands at this Time are infinitely greater than is in their power to satisfy with the greatest exertions upon the present plan of strikeing Money. The truth of the affair is; there has been a great degree of Negligence and want of timely attention to prepare seasonably for the present demands. When I was in Town in the Winter I reported to the Treasury Board what I thought would be absolutely necessary for the quarter Masters department to the 2d of March. Not one half of which have we been able to get altho every thing has been urged to induce them to satisfy our wants.
On my arrival here I laid your Excellencys Letter respecting Waggoners before a Committee of Congress. They immediately confirmd it by a Resolution; notwithstanding they had been hammering upon the business for almost two Months off and on; and finally had put it (before the receipt of your Letter) upon a very restrictive plan.

The business of financeing is in a poor way. There is no plan formd or scheme digested for mending our Money. There is a thousand projects on foot; but none appear to be taken up on a practical footing.
There is complaints and murmurings in Congress against the people of this State and the people of the State complain against the proceedings of Congress. It is said days and Weeks together are spent upon the most triffleing disputes in the World; and those generally of a personal Nature. What will be the issue of this policy I know not.
I have wrote Circular Letters to all the Deputies in my Department on the East side of the Susquehannah; to enlist as many Waggoners as they possibly can by the middle of next Month; and to have all the public Teams forwarded so as to be in Camp by that Time. I expect our Waggon Horses will fall short; as our Agents have but a scanty supply of money. However I will do the best I can.
I wish to know whether I must increase the Number of Pack Horses. Orders has been given for 1000; but General Sullivan thinks near 500 more will be wanted. It dont appear so to me; but I am not a good judge of the business.
The Board of War are out of Lead; and I fear the Ammunition will not be ready timely. This is only conjectural.
I wrote Your Excellency before that the Minister of France sets out for Camp on Tuesday next. Don Juan will accompany him.
There is a French Ship just arrivd from the West Indies; but I cant learn that She brings any thing new.
I intended to have set out for Camp to morrow; but I believe I shall not be ready until Monday in the forenoon.
I have desird Congress to give me leave to resign as I apprehended a loss of Reputation if I continued in the business. They are not disposd to grant my request at all. But unless they change the system or publish their approbation upon the present. I shall not remain long in the business. I will not sacrifice my Reputation for any consideration what ever. I am willing to serve the public; but I think I have a right to choose that way of performing the serv[i]ce which will be most honorable to my self. I should be willing to serve in the Department I am in, for a proper consideration; if I could serve without loss of Reputation; but not without.
I beleive it has been a received opinion that I was so very fond of the emoluments of the quarter Masters office; that nothing but absolute necessity would induce me to quit it. I will not deny but that the profits is flattering to my fortune but not less humileateing to my Military pride; and he who has entertaind such Sentiments is a stranger to my feelings.
While I had a prospect of pleaseing your Excellency, the Army, and the Congress the service was agreeable; but if a combination of circumstances changes those prospects. Nothing shall induce me to continue in the business; even if the profits is made five times as large as they are.
There is a great difference between being raisd to an Office and decending to one; which is my case. There is also a great difference betwext serving where you have a fair prospect of honor and laurels, and where you have no prospect of either let you discharge your duty ever so well. No body ever heard of a quarter Master in History as such or in relateing any brilliant Action.
I engagd in this business as well out of compasion to your Excellency as from a regard to the public. I thought your task too great to be commander in chief and quarter master at the sametime. Money was not my motive. For you may remember I offerd to serve a year unconnected with the Accounts with out any additional pay to that which I had as a Major General. However this proposition was rejected as inadmissable. Then I told the Committee I would serve upon the same terms that Mr Cox and Mr Pettit could be engagd upon; and I have nothing more now; altho I have a double share of duty, and held responsible for all failures.
Before I came into the Department your Excellency was obligd often to stand quarter master. However capable the principal was of doing his duty, he was hardly ever with you. The Line and the Staff were at War with each other. The Country had been plunderd in a way that would now breed a kind of civil War between the Staff and the Inhabitants—The manner of my engageing in this business; and your Excellencys declaration to the Committee of Congress that you could stand quarter master no longer, are circumstances which I wish may not be forgotten as I may have ocasion at some future day to appeal to your Excellency for my own justification.
One thing I can say with truth and senserity that I have conducted the business with as much prudence and oeconemy as if my private fortune had been answerable for the disbursements. And I believe your Excellency will do me the justice to say the Department has coopperated with your measures as far as circumstances were to be governd by me; and this you had reason to apprehend would not have been the case had I not taken the direction of the business. And here in justice to my Colleagues I shall mention that I think them entitled to your Excellencys personal esteem from the warmth of their wishes and a desire to promote your ease and convenience.
I am more acquainted with Mr Pettits Mode of doing business than I am with Mr Coxes; but I think the public under great obligations to the former for his method, and oeconemy. I am with the most perfect esteem Your Excellencys Most Obedient humble Sert
Nath. Greene Q.M.G.
 